EXHIBIT 10.101

 

AMENDMENT NO.1 TO LINE OF CREDIT AGREEMENT

(WOD Markets LLC)

 

THIS AMENDMENT NO.1 TO LINE OF CREDIT AGREEMENT (the "Loan Agreement") is made
and entered into on the date first written on the signature page hereto by and
between WOD MARKET LLC, a Colorado limited liability company ("Borrower"), and
WOD RETAIL SOLUTIONS INC., f/k/a Elite Data Services Inc., a Florida corporation
("Lender"). Borrower and Lender are each a “Party, and collectively referred to
as the “Parties” in this Loan Agreement.

 

RECITALS

 

WHEREAS, on or about January 8, 2018, Lender established for a period ending
December 31, 2018, or on a date mutually agreed to by the Parties (the "Due
Date") a line of credit (the "Credit Line") for Borrower in the principal amount
of Eight Million Dollars ($8,000,000.00) (the "Credit Limit"), pursuant to the
terms as described in the executed Loan Agreement (the “Original Loan
Agreement”), and as further evidenced by the executed Convertible Note (the
“Original Note”), attached as Exhibit A to the Original Loan Agreement;

 

WHEREAS, the Parties hereto wish to further amend certain provisions of Original
Loan Agreement and Original Note to reflect certain changes as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties to this Amendment agree as follows:

 

1. Defined Terms. Unless otherwise indicated herein, all terms, which are
capitalized, but are not otherwise defined herein, shall have the meaning
ascribed to them in the Original Trust Agreement, as applicable.

 

2. Amendment to Section 1 of the Loan Agreement. Pursuant to Section 1 of the
Original Loan Agreement, the Due Date is hereby amended to reflect a one (1)
year period extension to December 31, 2019:

 

3. Amendment to Section (b) of the Convertible Promissory Note. Pursuant to
Section (b) of the Convertible Promissory Note, the Due Date is hereby amended
to reflect a one (1) year period extension to December 31, 2019:

 

4. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Loan Agreement and Original Note are, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Effective Date: (i) all references in
the Original Loan Agreement and Original Note and this Amendment to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Original Loan Agreement and Original Note and this Amendment shall mean the
Original Loan Agreement and Original Note and this Amendment, and (ii) all
references such as “thereto”, “thereof”, “thereunder” or words of like import
referring to the Original Loan Agreement and Original Note and this Amendment
shall mean the Original Loan Agreement and Original Note as amended by this
Amendment. Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of the Original Loan Agreement
and Original Note and this Amendment, the provisions of this Amendment shall
control and be binding.

 

5. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or other electronic transmission of
any signed original document shall be deemed the same as delivery of an
original.

 

[Signature Page to Follow on Next Page]

 



  1

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

BORROWER

 

 

 

 

WOD Market LLC,

 

 

A Colorado limited liability company

 

 

 

 

        By: /s/ Russell Quimby

 

 

Russell Quimby       Manager          

 

LENDER

 

 

 

 

 

WOD Retail Solutions Inc.,

 

 

A Florida corporation

 

 

 

 

 

By:

/s/ Brenton Mix

 

 

 

Brenton Mix

 

 

 

Chief Executive Officer

 

 



  2



 